Hoyt, J.
(dissenting). — I am unable to agree with the conclusions of the majority stated in the foregoing opinion. It is conceded therein that the greater number of the decided cases is in favor of the proposition that it is within the power of the legislature to provide for constructive notice in proceedings of this kind. And in my opinion the weight of reason and authority is to the same effect. The reasoning of the majority by which it is attempted to detract from the force of the cases so holding, and to show that under our constitution they are not in point, though ingenious, is unsatisfactory to my mind. But even if it wei’e satisfactory, from the premises which are assumed as its foundation I should still be unable to concur therein, as I am unable to interpret the provisions of our constitution, which are referred to and used as a foundation for the argument, as do the majority of the court. It is therein assumed that under the provisions of § 16 of art. 1 of our *93constitution, municipal corporations, as well as all others, must first make compensation in money before they can appropriate a right-of-way. I am unable thus to construe the section. It is true that in the case of Lewis v. Seattle, 5 Wash. 741 (32 Pac. 794), it was held that such was its proper construction, but this question was not necessarily involved in that case, and upon further consideration I think what was said therein upon that question was not warranted by the language of the section of the constitution under consideration. In that case it was held that the provision which required that the damages assessed should be irrespective of any benefit from any proposed improvement did not apply when the cbndemnation was sought by a municipal corporation, and a like course of reasoning would exempt municipal corporations from the prior payment of the damages in money. In fact, when we apply to the provisions of that section the ordinary rules of interpretation such construction seems to me a necessary one. One of such rules is that every word must, if possible, be given significance; hence it must follow that the word “first” before “made” in the second clause relating to the subject must be given force, and, if it is, the result will be that as to municipal corporations the compensation need not be first made in money or ascertained and paid into court for the owner. In the first clause it is provided that no property shall be taken or damaged without just compensation having been first made, and if the intent had been to make the same rule applicable to the appropriation of rights-of-way by municipal corporations there would have been no use whatever in again inserting the word “first.” If, as claimed by the majority, the second clause is to be governed by the provisions of the first, the intent would have been made clear if the word “first” had not been repeated. It follows that, under the construction given by the majority, the use of the word “first” the *94second time is disregarded and the rule above referred to violated, while the construction which results in holding that by the language of the second clause municipal corporations were exempted not only from the provision as to the setting off of benefits, but also from the one as to prior payment, every word will be given force, and the general rule of construction followed. This construction will result in no hardship not fully contemplated by the language of the constitution, for the general provision will still apply to municipal corporations that they can take or damage no property without just compensation. The only effect will be to allow such corporations to take possession of property necessary for their use upon providing that there shall be paid therefor just compensation. This construction may at times work some little hardship upon property owners, but it will be insignificant when compared to the benefit to the public flowing therefrom. The method in' which municipal corporations do their business is such that public policy demands that an exception be made as to the time of payment, and that they should be allowed to take possession of property condemned whenever under the law they have taken such steps that the owner is assured of just compensation, and such, to my mind, was the evident intent of the constitution makers when they made use of the language under consideration.
I see no reason for the suggestions of evil growing out of such a holding contained in the opinion of the majority. The action of the legislatures of the several states has always been in the line of proper protection of property rights. That this has been the tendency is shown by the fact that in many of the states the strongest provisions as to such protection are contained in the acts of their legislature, and not in their constitutions. The legislative, as a coordinate branch of the government, is charged with certain duties, and the courts have no greater right to assume *95that it will depart from its proper functions than it has to impugn the motives or practices of the judiciary.
There is one other objection to the law under consideration, made by the majority, which 1 desire to mention. Doubt is therein expressed as to the right of the legislature to provide the method set out in said law by which the damages may be ascertained. It is argued that the requirement tliat the damages shall be assessed by a jury, unless waived, is not given force by the course of proceeding marked out by the statute. The owner is given the right to have the damages assessed by a jury if he appears and asks it, and if he does not do so he has waived such right in one of the methods provided by the statute. If he does not appear, the court will proceed as in any other case to adjudicate against him upon the record, and such pi’oofs as by the statute or the practice of the court are requisite in the case under consideration. Every statute enacted by a legislature should be sustained unless its conflict with the constitution is so plain that there is no foundation for two opinions in regard to the question. Apply this rule to the statute under consideration and the result will be that it should be held valid. In my opinion the judgment of the superior court was right and should be affirmed.